DETAILED ACTION
This office action is in response to the RCE filed on July 26, 2022.
Claims 1-18 are currently allowed.
Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to implementing cloud-based connections between printers and servers and an adaptive printer-based application framework (original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Nakamura, Zimberoff and Kameda, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receive print job data associated with a print job prior to the print job being formatted, wherein the print job data includes information indicative of a physical location of the printer; in response to receiving the print job data associated with a print job, generate a format for the print job based on the physical location of the printer; and transmit the format to the printer via the network, wherein the printer is to perform a printing operation associated with the print job using the generated format”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 27, 2021 (i.e. on pg. 6-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 2, the claim is depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 3, the closest prior arts of record, , Nakamura, Zimberoff and Kameda, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receiving, via a processing circuitry, print job data associated with a print job from the printer via the connection prior to the print job being formatted, wherein the print job data includes a physical location of the printer; formatting, via the processing circuitry and in response to receiving the print job data, the print job based on the physical location received from the printer; and transmitting, via the processing circuitry, the formatted print job to the printer”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 27, 2021 (i.e. on pg. 6-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 4-10, the claims are depending from the independent Claim 3, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 11, the closest prior arts of record, , Nakamura, Zimberoff and Kameda, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receive print job data associated with a print job from the printer via the connection prior to the print job being formatted, wherein the print job data includes a physical location of the printer; in response to receiving the print job data, format the print job based on the physical location received from the printer; and transmit the formatted print job to the printer”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 27, 2021 (i.e. on pg. 6-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 12-18, the claims are depending from the independent Claim 11, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKY X ZHENG/Primary Examiner, Art Unit 2675